OFFICE OF THE AITORNEY      GENERAL   OF TEXAS
                        AUSTIN




Eonorabla Ye A.~Btmdy
Chait'mn, Appro@'%rt.iO?~~
                        Coamdttee
Souse of Repreftentatlres
Auoa
   tin, texas
Dear Mr.   Bundyt




Eouee Bill lo.
olalms of Super
Aot for the fle
U6t 3i, m8, P
                                   preamble, lnsof~~-a8 10


                                       _
                      e S6ate 8011 Gonaerratlort dot prorides
                      eoolrg aompemtation for ~eenices not
                        011~~~ Sor eaoh day he ahall be in
                        r meetlags of the Board of Sapemlr-
                          er tile for travel eaoh way between
the resideu               sot-a&thb    deaignat.gdbusiness of-
Sioe of th& Metrio~~psmisors.       Supemleora  shall be p&l
qnartbly for the&r aervkoea, at.@OreJnot reoeive eompenaa-
aion and atdleqb for any nnmber of days In fizoesaof five (3)
in anytbreemonths periodr
          W@2U3AS, ia the appro~riationato the State $011
Oonservat3.on,Beardfor payment 04 Dfstriot Su etieora eniU.ng
the 3lst day of Anguet, 134-3,the amount of #iirtr T¶xouaan5
                                                               920
Honorable h. A. BnMy - page 2




($30,000) Dollars was provided, and for the year ending
the 31at day of August, 1943, the amount of Thirty-six
ThousaM ($33,oOO)Dollars approptiatlonprodded snffi-
oient funds with vhich to pay per diem and mileage of
Supervisors as is prodded m ins, but, being set up un-
der the title of ~aalaries~in the appropriationbill,
in au opinion lie.0-4362,  86: Deflolencj Allowanoe to.
the 3tate Soil ConservationBoard, the Attorney 6eneral
of the State of Texas held that monies appropriatedun-
der the titles of salaries Oafa   not be used only in
payment of perdiem,andnopart      ofuNch aonldbeused-
in payment of ndlsage.
         lNEEREAE, at the cad of the year ending Angust
31, 1942, the sum of Fifteen ThousaM, One IfundredSixteen
($la,llS,OO)Dollars was paid te Superrisorefor per diem,
leaving an unexpeadt33balanoe in the appropriationof Thirty
ThousaM ((39,000) Dollaru of Pourteen Thoueand, Eight Dun-
dred DLghty~l?our($14,1384)Dollars. yor that period, obll-
gated mileage to Supervisors amounted to approximatelyNine
Thousaql ($9,000) Dollars, which oould not be met out of the
unerpendedbalanoeof~oarteem~~aaPd,Ici~tHunilredgLghty~
your ($14,384) Dollar6 under the ruling of the Attorney Qen-
eral. The same ao&lition exists regarding the appropriation
Of Thirty-six %‘hOusand($Se,OOO) Dollars prtided for the
year ending August 31, 1943. In effeot, the monies oontain-
ed in the approprfationfor X942 and 1943 otherdse available
for paying tileage to Supervisors,is nulliflsd ay the opin-
ion of the Attorney General. Sinae the fu123sprwiaed, which
3fouia othemlse be suffloient to pay both per diem and mile-
age to Supervisors,can be used only in-paymnt of per diem,
the balanae unused in each case, after the payment of per
diem, reverts unused.       I
          *TiiWORB, In order to pay the Supervisors pro-
vided for lu the Soil ConserrationLaw, the tileage equit-
ably due the@k:
          "BE XT EXAGTED BT TSE LAXSLATDRE OF TSE STATE OF
TEXM:
          s3BOTIOX 1. There is hereby appropriated to the
State Soil ConservationBoard, out of any money in the Treas-
ury not otherwise ap opriated, the sum of J!ZghtThousax&,
Fire iluudred(@,,a00 r Dollars, to be used to pay mileage
olaime of Mstriot Supervisorsfor the fisoal year ena%ng
Honorable Lt.A, Bundy - page 3




August 31.,1943, and the sum Of Ten Thousand, Fire Hundred
($u,@C) Dollars to be used to pay mlleage olaims of Dit+
trict 3uperrisors for the flsoal year ending August 31,
1943.'
         you are respeotfully advised that 8. B. Ho. 118,
if enacted, all1 be constitutional.
          section   44 of Articis 111 of the constitutionas-
Glares:
          *The Legislature shall proviae by law for      -
     the oompenaationof all offioers, servants,
     agents and public oontraators,not provided
     for in this Constitution,but shall not grant
     extra compensatiouto any officer, agent, ser-
     vant, or public oontraators,after such pub-
     lic service shall have been perfomed or con-
     tract entered into, for the performance of
     the same; nor grant, by appropriationor other-
     vise, any amount of money out of the treasury
     of the State to any individual, on a claim,
     real or pretemied, when the same shall not have
     been provided for by pre-existing lair.* + s.*
          seotlon 6 of the State Soil Conservationlaw pro-
vises for supervisors,fixes compensationfor services not
to exceed $4.00 per day, and five cents per mile for travel
expenses, as therein limited.
          Such MstrLot Supervisors are offloers under the
State 9011 Conservation Law, xithin the meaning of the first
sentence of the above-quotedConstitution.
          The State, therefore,by virtue of the statute is
liable to ouah District Supekk8Ors for the mileage provided
for them, and this liability oontinues until it hae been eatis-
fied by payment. Payment may be made only by specslfi~appre-
priation by the Legislature (Seotion g, Article VIII, Oonsti-
tution of the State of Texas) and the authority and duty to
make such appropriation abide until the payment and dbsoharge
thereof ie made.
          The 8tate Soil ConservationAat ia itself the ‘pre-
existing law*, whUh authorizes the appropriationunder Sen-
ate %.I11Do. 118.
                                                            ‘.
                                                                 322
honorable h. A. nuudy - page 4




          In the case of Lightfoot, Attorney 6eueral v.
Lane, Comptroller, 140 9. 1. 89, the Supreme Court order-
ed a writ of mandamus to issue against 1. P. Lane, Camp-
troller of Public Acoounts, commamUng him to issue and
deliver to Jevel P. Lightfoot, Attorney General, a var-
rant upon the Treasurer of the State of Texas for salary
due him, sayiug, hovever, 'The varraut aould not be paid
until appropriationshould be oade if not theretofore
made .* Inxplicitin this holding of the Lightfoot case is
the further one that the necessary appropriationfor pay-
ment could and should be made.
          The appropriationof Seuate Bili lltlia in no
sense in riolatiou of the provision of the Constitution
firat above quoted.

                                 very truly yours
                          ATTOiUIi%X
                                  GENIBAL OP T




OS-UR